NOTICE OF ALLOWABILITY
(in response to amendment dated 7/13/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner interview was held on 7/6/2022 (see interview summary form dated 7/14/2022).

Response to Amendment
The amendment dated 7/13/2022 has been entered and considered for this Office Action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to an invention non-elected without traverse.  Accordingly, claims 14-19 have been cancelled (see examiner’s amendment below).
It is noted that claim 14 does not require all the limitations of the allowed method claims. Claim 14 is to an apparatus and the recitation of that “the first characteristic substance and the second characteristic substance are different kinds of dyes suitable for different use applications” is essentially considered a recitation of intended use of the claimed apparatus because the first and second characteristic substances themselves are not part of the claimed apparatus. For example, claim 14 does not actually require that the imager of the apparatus be used to form a characteristic substance presence image regarding presence of different kinds of dyes for different use applications, etc.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 14-19.
It is noted that authorization from the Application (or attorney/agent thereof) is not required to make this examiner’s amendment because the extent of the amendment is limited to one of the exceptions listed in MPEP 1302.04 (i.e., “(D) Cancel claims directed to a non-elected invention, where the election was made without traverse and the claims are not eligible for rejoinder (see MPEP § 821.02)”)

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The rejections raised in the previous Office Action (Non-Final Rejection dated 4/13/2022) are withdrawn in view of the amendments to the claims for the reasons discussed in Applicant’s remarks dated 7/13/2022.
Within the context of an endoscope observation method comprising:
irradiating, to an observation object, first narrowband light and second narrowband light having wavelengths at which absorbances of a first characteristic substance and a second characteristic substance related to a predetermined state of the observation object and contained in the observation object are mutually different;
performing imaging by use of reflected light of the first narrowband light from the observation object to obtain first image data, and by use of reflected light of the second narrowband light to obtain second image data; and
forming a characteristic substance presence image regarding presence of the first characteristic substance and the second characteristic substance, on the basis of a characteristic amount of the first characteristic substance contained in the first image data and a characteristic amount of the second characteristic substance contained in the second image data,
the prior art of record does not teach or reasonably suggest that the first characteristic substance and the second characteristic substance are different kinds of dyes suitable for different use applications.

From another point of view: Within the context of an endoscope observation method comprising:
irradiating, to an observation object, first narrowband light and second narrowband light having wavelengths at which absorbances of a first characteristic substance and a second characteristic substance related to a predetermined state of the observation object and contained in the observation object are mutually different;
performing imaging by use of reflected light of the first narrowband light from the observation object to obtain first image data, and by use of reflected light of the second narrowband light to obtain second image data,
wherein the first characteristic substance and the second characteristic substance are different kinds of dyes suitable for different use applications,
the prior art of record does not teach or reasonably suggest forming a characteristic substance presence image regarding presence of the first characteristic substance and the second characteristic substance, on the basis of a characteristic amount of the first characteristic substance contained in the first image data and a characteristic amount of the second characteristic substance contained in the second image data,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793